 



Exhibit 10.23

ICG Communications, Inc.

ICG Key Employee Retention Plan

     This Key Employee Retention Plan (this “Plan”) has been adopted by ICG
Communications, Inc., a Delaware corporation and ICG Telecom Group, Inc., a
Colorado corporation (collectively, “ICG”) effective as of May 3, 2004 (the
“Effective Date”) for the benefit of the Participants (as hereinafter defined).

Recitals

     ICG hereby acknowledges as follows:

     A. ICG, directly and through certain of its subsidiaries and affiliates
(collectively, the “ICG Entities”) operate telecommunications companies offering
a broad range of telecommunication services throughout the United States
(collectively, the “Businesses”).

     B. The ICG Entities currently are considering various strategic
transactions, any of which is likely to have a substantial impact on the future
prospects of ICG and the Businesses. ICG believes that the Participants are
critical to the successful accomplishment of any such transaction, and that a
one-time cash retention bonus is both necessary and appropriate to induce the
Participants to remain in the service of ICG and the ICG Entities and to devote
his or her full time, attention, energy and effort to the Businesses and such
transaction project.

     C. ICG wishes to clearly set forth the terms and conditions on which the
retention bonus shall be deemed to have been earned and be paid.

Plan Terms and Conditions

     ICG hereby acknowledges as follows:

          1. Definitions. For purposes of this Plan, the following terms shall
have the following meanings:

          “Change of Control” means any or all of the following (whether in one
or a series of related transactions):

          (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) who is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of ICG representing fifty percent (50%) or more of the
total voting power represented by the ICG’s then outstanding voting securities;
or

1



--------------------------------------------------------------------------------



 



          (b) the date of the consummation of a merger or consolidation of ICG
with any other corporation that has been approved by the stockholders of record
of ICG, other than a merger or consolidation which would result in the voting
securities of ICG outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of ICG or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of record of
ICG approve a plan of complete liquidation of ICG.

          “Contribution Amount” shall mean the amount of $3,697,994.00 in cash
to be paid to the ICG Key Employee Trust on the Effective Date or as soon
thereafter as reasonably practicable and such additional amounts as may be
necessary from time to time to satisfy either ICG’s obligations under the Plan
or the costs of administration of the ICG Key Employee Trust, which payments
shall become subject to the terms and conditions of the ICG Key Employee Trust
Agreement.

          “Effective Date” means May 3, 2004.

          “ICG Entities” means ICG Communications, Inc., a Delaware corporation,
ICG Holdings, Inc., a Colorado corporation, ICG Equipment, Inc., a Colorado
corporation, ICG Telecom Group, Inc., a Colorado corporation, ICG Mountain View,
Inc., a Colorado corporation, ICG Telecom Group of Virginia, a Virginia
corporation, ICG ChoiceCom Management, LLC, a Delaware limited liability
corporation, and ICG ChoiceCom Management, LP, a Delaware limited partnership.

          “ICG Key Employee Trust” means that certain trust, the assets of which
shall comprise the Trust Amount, to be created pursuant to the ICG Key Employee
Trust Agreement for the purpose of making the Plan Payments under the Plan, the
beneficiaries of which shall be the Participants and the reversionary
beneficiary of which shall be ICG.

          “ICG Key Employee Trust Agreement” means that certain trust agreement
dated as of May 3, 2004, creating the Trust.

          “Officers” means Jeffrey Pearl, Richard Fish, Bernard Zuroff and
Michael Kallet.

          “Participant” means those individuals listed on Exhibit “A” hereto.

          “Plan Payments” means the payments contemplated by the Plan.

          “Retention Award” means, with respect to a Participant, the dollar
amount set forth opposite such Participant’s name.

          “Retention Bonus” is as defined in Section 2(a) hereof.

2



--------------------------------------------------------------------------------



 



          “Termination For Cause” means termination of a Participant upon a good
faith determination by the Chief Executive Officer or Chief Financial Officer of
ICG with respect to any Participant that any one or more of the following has
occurred:

          (a) The Participant shall have committed an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against an ICG
Entity;

          (b) The Participant shall have been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, any felony or any
crime involving moral turpitude;

          (c) The Participant shall have committed a breach of any
confidentiality or non-compete obligation imposed by law or by covenants
contained in any written employment or confidentiality agreement between
Participant and any ICG Entity;

          (d) The Participant shall have willfully failed to perform his duties
on a regular basis and such willful failure shall have continued for a period of
ten (10) days after written notice to the Participant specifying such willful
failure in reasonable detail;

          (e) The Participant shall have refused, after explicit written notice,
to obey any lawful resolution by the Chief Executive Officer or Chief Financial
Officer of ICG that is consistent with such Participant’s duties to an ICG
Entity;

          (f) The Participant shall have committed acts of gross misconduct or
acts constituting grounds for immediate dismissal pursuant to the effective
employee handbook of the ICG Entity(ies); or

          (g) The Participant shall have engaged in the unlawful use or
possession of illegal drugs on the premises of any ICG Entity.

          “Trustee” shall mean the trustee of the ICG Key Employee Trust to be
identified by ICG.

          2. Retention Bonus.

          (a) On the terms and conditions of this Plan, ICG hereby grants and
awards a retention bonus to each of the Participants in an amount equal to the
Retention Award concerning such Participant (a “Retention Bonus”).

          (b) No Participant shall be entitled to a Retention Bonus under this
Plan unless and until such Participant’s right to such Retention Bonus has
vested under this Plan.

          (c) Subject to Section 2(d) hereof, a Participant’s right to a
Retention Bonus under this Plan shall vest as follows:

3



--------------------------------------------------------------------------------



 



          (i) A right to receive an amount equal to 25% of a Retention Award
shall vest on the date that is the earlier of (a) the date on which a
Participant is terminated by an ICG Entity for any reason other than a
Termination For Cause, (b) a Change of Control, and (c) at the end of the third
month after the date this Plan is approved by the Board of Directors of ICG (the
“First Vesting Date”);

          (ii) A right to receive an amount equal to 25% of a Retention Award
shall vest on the date following the First Vesting Date that is the earlier of
(a) the date on which a Participant is terminated by an ICG Entity for any
reason other than a Termination For Cause, (b) a Change of Control, and (c) the
end of the third month after the First Vesting Date (the “Second Vesting Date”);
and

          (iii) A right to receive an amount equal to 50% of a Retention Award
shall vest on the date following the Second Vesting Date that is the earlier of
(a) the date on which a Participant is terminated by an ICG Entity for any
reason other than a Termination For Cause, (b) a Change of Control, (c) the end
of the second month after the Second Vesting Date, and (d) December 31, 2004
(the “Third Vesting Date”).

          (d) No part of any Retention Bonus shall vest on a First Vesting Date,
a Second Vesting Date or a Third Vesting Date, as applicable, unless, as of such
date, the Participant is and at all times since the Effective Date of this Plan
has been continuously employed by ICG or an ICG Entity.

          (e) Except as provided below, no part of any Retention Bonus shall
vest unless, on or before May 28, 2004, a Participant has agreed in writing to
waive all rights to any other bonus or severance payments to which such
Participant would otherwise be entitled under any other plan, program or
agreement of or with any ICG Entity. Notwithstanding the foregoing, a
Participant may assert a claim for the difference between the amount of the
Retention Bonus and the amount of any other severance payment to which such
Participant would otherwise be entitled under any pre-existing severance plan,
program or agreement of or with any ICG Entity.

          3. Funding of ICG Key Employee Trust: On the Effective Date, or as
soon thereafter as reasonably practicable, ICG shall irrevocably and
unconditionally transfer to the ICG Key Employee Trust the Contribution Amount
from which Plan Payments, other than in respect of the Officers, and the costs
of administration of the ICG Key Employee Trust shall be funded in accordance
with the ICG Key Employee Trust Agreement. ICG shall have a reversionary
interest in the ICG Key Employee Trust with respect to any monies remaining in
the ICG Key Employee Trust that are not necessary to satisfy any obligations
under the Plan upon the date after which all of ICG’s obligations under the Plan
and under the ICG Key Employee Trust Agreement have been satisfied. At such
time, all such remaining monies shall

4



--------------------------------------------------------------------------------



 



be returned to ICG. If at any time the amount held in the ICG Key Employee Trust
is insufficient to make the Plan Payments and cover the costs of administration
of the ICG Key Employee Trust, ICG shall irrevocably and unconditionally
transfer to the ICG Key Employee Trust the amount of the shortage.

          4. Payment. Any part of a Retention Bonus that has vested under this
Plan shall thereupon become due and payable, and ICG shall pay such Retention
Bonus to each Participant within five (5) calendar days of the date of vesting,
but in no event later than December 31, 2004. Such payment to Participants,
other than Officers, shall be made upon written request to the Trustee in
accordance with the terms of the ICG Key Employee Trust Agreement by any one of
the following: the Chief Executive Officer of ICG, the Chief Financial Officer
of ICG, or court order to be issued by a court of competent jurisdiction after
all conditions to payment hereunder have been met. Any Retention Bonus payable
under this Plan shall be treated as cash compensation by ICG to the Participant
and shall be subject to all required or customary withholding.

          5. Construction. This Plan shall be governed by and construed in
accordance with the laws of the State of Colorado. Expressions such as “hereof,”
“herein,” and “hereto” refer to this Plan, as amended from time to time, and all
exhibits or schedules attached hereto. Unless otherwise stated in this Plan,
“including” shall mean “including without limitation.” Wherever the context so
requires, the masculine shall include the feminine and neuter and the singular
shall include the plural. The captions and headings of the articles, sections
and paragraphs of this Plan are inserted solely for convenience of reference and
are not a part of, and are not intended to govern, limit or aid in the
construction or interpretation of any term or provision herein. Unless otherwise
specified in this Plan, references to articles or sections refer to the articles
and sections of this Plan.

          6. Understanding. The Participants acknowledge that they have
carefully read this Plan, that they have had sufficient time and opportunity to
consider its terms and to obtain legal advice, if desired, that they fully
understand its final and binding effect, that the only promises made to such
Participants are those stated above, and that they are signing this Plan
voluntarily.

          7. Amendments. This Plan may be amended from time to time with respect
to any Participant only by written instrument executed by ICG and the
Participant.

          8. Assignment. By virtue of the unique relationships and
responsibilities involved in the services provided by the Participants, the
rights and obligations of the Participants are not transferable or delegable and
no Participant shall transfer any right, title or interest in this Plan, nor
shall any such right, title or interest be subject to garnishment, attachment,
lien, levy or execution or be subject to transfer by operation of law. This Plan
shall bind and inure to the benefit of ICG and the Participants and each of
their respective successors, assigns, personal representatives, heirs and
legatees. Each person executing this Plan and/or all

5



--------------------------------------------------------------------------------



 



amendments or supplements to it binds and obligates himself/herself, his/her
present spouse, his/her estate, and all persons claiming by, through or under
him/her.

          9. Attorneys’ Fees. Except as otherwise provided herein, in the event
of arbitration or litigation concerning any provision of this Plan or the rights
and duties of any person in relation thereto, reasonable attorneys’ fees shall
be paid to the prevailing party.

          10. Severability. If any term, provision, covenant or condition of
this Plan is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the rest of this Plan shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

          11. Entire Plan. This Plan constitutes the entire ICG Key Employee
Retention Plan for the benefit of the Participants. Except as provided for in
this Plan, there are no representations, plans, arrangements, or understandings,
oral or written, between or among ICG and the Participants relating to the
subject matter hereof of thereof that are not fully expressed herein.

          12. Waiver. No waiver of any of the provisions of this Plan shall be
deemed a waiver of the right of any Party hereto to enforce strict compliance
with the provisions hereof in any subsequent instance.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Plan as of
the date first above written.

ICG:

ICG Communications, Inc.

     
By:
   

 

--------------------------------------------------------------------------------

ICG Telecom Group, Inc.

     
By:
   

 

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGED BY:



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

7



--------------------------------------------------------------------------------



 



ICG Communications, Inc.

First Amendment to ICG Key Employee Retention Plan

     This First Amendment to ICG Key Employee Retention Plan (this “Amendment”
and the “Plan”) has been adopted by ICG Communications, Inc., a Delaware
corporation and ICG Telecom Group, Inc., a Colorado corporation (collectively,
“ICG”) effective as of July 31, 2004. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Plan.

Recitals

     ICG hereby acknowledges as follows:

     A. ICG has approved the Plan effective May 3, 2004.

     B. ICG wishes to modify the terms and conditions on which the Retention
Bonus shall be deemed to have been vested and payable to Participants whose
employment is terminated by an ICG Entity for any reason other than a
Termination For Cause.

Amendment

     ICG hereby amends Section 2(d) of the Plan by adding the following sentence
at the end thereof:

     Notwithstanding anything in Section 2(c) or this Section 2(d) to the
contrary, any unvested amounts of a Participant’s Retention Bonus shall
immediately vest and be payable in accordance with Section 4 upon the
termination of a Participant’s employment by an ICG Entity for any reason other
than a Termination For Cause, provided that such Participant has been
continuously employed by an ICG Entity following the Effective Date through the
date of such termination.

Miscellaneous

     Except as set forth above, the Plan remains in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have duly executed this First
Amendment to ICG Key Employee Retention Plan as of the date first above written.

ICG Communications, Inc.

         
By:
  /s/ BERNARD ZUROFF    

 

--------------------------------------------------------------------------------

     

  Name: Bernard Zuroff    

  Title: E.V.P., General Counsel & Secretary    

1



--------------------------------------------------------------------------------



 



ICG Telecom Group, Inc.

         
By:
  /s/ BERNARD ZUROFF    

 

--------------------------------------------------------------------------------

     

  Name: Bernard Zuroff    

  Title: V.P., General Counsel & Secretary    

2